DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s claim amendments and arguments, see Remarks, filed 11/25/2020, with respect to 1, 3-5, and 7-10 rejected under 35 U.S.C. 112(b) as being indefinite have been fully considered and are persuasive.  The rejections have been withdrawn. 

Examiner notes that “a difference-communication determiner to determine...” in claim 1, line 4, “a communication-time evaluator to evaluate...” in claim 1, line 10, and “a communication switch to output…” in claim 1, line 17 is clearly linked to structure in the Specification, as argued by Applicant (Remarks, p. 7).

Allowable Subject Matter
Claims 1, 3-5, and 7-10 are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art is Machii et al. (U.S. Pat. App. Pub. 2006/0149463), hereinafter Machii, and Sakata et al. (U.S. Pat. App. Pub. 2012/0094606), Sakata.

Machii disclosed deciding whether to receive guide information via split-download or batch download based on an estimated download time (¶[0093]-[0098], [0168]).  However, Machii disclosed such decision making as being performed by a user, and although Machii disclosed batch downloading, neither the batch download nor the split-download of Machii were similar in operation to the claimed difference downloading or batch downloading, as they did not pertain to unreceived data as claimed.

	Sakata disclosed determining whether to transmit data from a roadside machine, i.e., ground device, to an in-vehicle communication device, i.e., onboard device, as an “all data transmission process”, i.e., batch downloading, or a “difference data transmission process”, i.e., difference downloading (¶[0079]-[0085]).  However, the directionality of data in Sakata is opposite that of the claimed invention, the determination of transfer mode is not based on the total communication time of each, and the transfer of data does not pertain to unreceived data as claimed.

Specifically, the prior art of record does not teach, suggest, or render obvious the specific method, system, and product as set forth in the Specification, ¶[00163], Fig. 2, and recited in independent claim 1, in particular comprising:	a communication-time evaluator to evaluate a total communication time when data in a specified period is acquired by the batch downloading and a total communication time when data in the specified time period is acquired by the difference downloading based on:
		an overhead time for communication between the onboard device and the ground device;
		a ratio of an amount of already received data in the ground device; and
	 	a number of the already received data pieces based on time-series (claim 1).

These reasons, in conjunction with the other limitations of the independent claims, put this case in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571) 272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSEPH R MANIWANG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441